         Case 1:17-cv-06334-PGG-SLC Document 149 Filed 08/12/20 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
MARC S. KIRSCHNER, as TRUSTEE of THE
MILLENNIUM LENDER CLAIM TRUST,

                                    Plaintiff,
                                                                   CIVIL ACTION NO.: 17 Civ. 6334 (PGG) (SLC)
           -v-
                                                                    ORDER GRANTING STAY OF DISCOVERY
                                                                   PENDING RULING ON MOTION FOR LEAVE
J.P. MORGAN CHASE BANK, N.A., J.P. MORGAN
                                                                                TO AMEND
SECURITIES LLC, CITIGROUP GLOBAL MARKETS INC.,
CITIBANK, N.A., BMO CAPITAL MARKETS CORP.,
BANK OF MONTREAL, SUNTRUST ROBINSON
HUMPHREY, INC., and SUNTRUST BANK,

                                    Defendants.


SARAH L. CAVE, United States Magistrate Judge.

           Before the Court is the question whether fact discovery should proceed pending the

Court’s ruling on Plaintiff’s Motion for Leave to file an amended complaint (the “Motion for

Leave”) (ECF No. 132). 1

           On August 10, 2020, the parties submitted a joint letter outlining their respective

positions on this question. (ECF No. 147). Plaintiff argues that discovery should proceed in

tandem with related actions in Delaware and California in order to preserve the parties’ resources

and to promote judicial economy. (Id. at 1–2). Defendants argue that discovery should be stayed

because there is no operative complaint on which to frame discovery. (Id. at 3–4). The Court

construes Defendants’ position as a motion to stay discovery during the pendency of the Motion

for Leave (the “Motion to Stay”). For the reasons set forth below, the Motion to Stay is GRANTED.



1
    The Motion for Leave has been referred to the undersigned for a Report and Recommendation. (ECF No. 147).
      Case 1:17-cv-06334-PGG-SLC Document 149 Filed 08/12/20 Page 2 of 5




        I.      Background

       Plaintiff is the trustee of a post-bankruptcy litigation trust, the beneficiaries of which

purchased from Defendants debt instruments of a drug-testing company, Millennium

Laboratories LLC, that were issued as part of an April 2014 $1.775 billion syndicated leveraged

loan transaction. (ECF No. 94 at 1; see ECF No. 38 at 1–2). In November 2015, 19 months after

the transaction closed, Millennium filed a bankruptcy petition in the Bankruptcy Court for the

District of Delaware (the “Delaware Action”). (ECF No. 38 at 2). The ensuing bankruptcy plan

created the trust on whose behalf Plaintiff brings claims against Defendants. (Id.)

       In the Delaware Action, the trust is suing on behalf of Millennium to recover as fraudulent

conveyances $35 million in fees the Defendants (or their affiliates) received for underwriting the

transaction. (ECF No. 94 at 1–2).

       On August 1, 2017, Plaintiff filed in New York State Supreme Court a complaint alleging

violations of several states’ blue-sky securities laws, as well as claims for negligent

misrepresentation, breach of fiduciary duty, breach of contract, and breach of the implied

covenant of good faith and fair dealing. (ECF No. 38 at 1). On August 21, 2017, Defendants

removed the action to this Court, asserting as a basis for federal jurisdiction the Edge Act, 12

U.S.C. § 632. (ECF No. 1). On September 24, 2018, the District Court denied Plaintiff’s motion to

remand the action to New York State Supreme Court. (ECF No. 38).

       On August 6, 2018 Plaintiff filed an action in California state court against Millennium’s

former auditors, KPMG LLP, for negligent and fraudulent misrepresentations in audit reports

provided to the lenders in connection with the disputed transaction. Kirschner v. KPMG LLP, Case

No. BC716022 (Cal. Superior, L.A. Co., filed Aug. 6, 2018) (the “California Action”).


                                                 2
      Case 1:17-cv-06334-PGG-SLC Document 149 Filed 08/12/20 Page 3 of 5




       On April 4, 2019, the District Court held a preliminary conference to discuss a briefing

schedule for Defendants’ anticipated motions to dismiss and coordination of discovery with the

Delaware Action. (ECF No. 57). Following the conference, although a formal discovery schedule

was not entered, Defendants agreed that documents produced in the Delaware Action should

also be produced in this action, and to date, have produced to Plaintiff over 87,000 documents

from 35 custodians. (ECF No. 94 at 3). Pursuant to Bankruptcy Rule 2004, Plaintiff also received

pre-complaint discovery that has been deemed to have been produced in this action. (Id.)

       On January 10, 2020, this Court held a telephone conference with the parties regarding

their respective positions on the continuation of discovery pending Defendants’ motion to

dismiss the complaint (the “Complaint”). (See ECF No. 95). On January 15, 2020, the Court

denied Defendants’ request to stay discovery (ECF No. 96), and thereafter conducted a case

management conference and set a discovery schedule. (ECF Nos. 98–99).

       On May 22, 2020, Judge Gardephe granted Defendants’ motion to dismiss the Complaint

in its entirety. (ECF No. 119). In the same decision, Judge Gardephe denied Plaintiff’s first motion

for leave to amend (ECF No. 114), because the proposed amended complaint at that time

included claims that had been dismissed (ECF No. 116-1). Plaintiff was granted until June 5, 2020

to file the subsequent Motion for Leave to file the Proposed Amended Complaint (“PAC”), which

has now been fully briefed. (ECF No. 119 at 36).

        II.     Discussion

               A.      Legal Standard

       On a showing of good cause, a district court “has considerable discretion to stay

discovery” pursuant to Federal Rule of Civil Procedure 26(c). Shulman v. Becker & Poliakoff, LLP,


                                                 3
      Case 1:17-cv-06334-PGG-SLC Document 149 Filed 08/12/20 Page 4 of 5




No. 17 Civ. 9330 (VM) (JLC), 2018 WL 4938808, at *2 (S.D.N.Y. Oct. 11, 2018); Rep. of Turkey v.

Christie’s, Inc., 316 F. Supp. 3d 675, 677 (S.D.N.Y. 2018); In re: Platinum & Palladium Commodities

Litig., No. 10 Civ. 3617 (WHP), 2010 WL 11578945, at *1 (S.D.N.Y. Nov. 30, 2010). Pursuant to

this discretion, District Courts may “stay discovery when resolution of a preliminary matter may

dispose of the entire case.” Thrower v. Pozzi, No. 99 CIV. 5871 (GBD), 2002 WL 91612, at *7

(S.D.N.Y. Jan. 24, 2002).

               B.      Application

       Plaintiff argues that document discovery should proceed in coordination with the

Delaware Action and the California Action, but proposes that depositions be stayed in all three

actions pending decision on the Motion for Leave. (ECF No. 147 at 1). Plaintiff notes that this

proposal is contingent on three separate courts agreeing to stay depositions, and thus suggests

that if depositions continue in the Delaware and California Actions, they proceed in this action.

(ECF No. 1). Plaintiff bases this request on the desire to avoid having to re-call non-party

witnesses if the Motion for Leave is granted and discovery continues. (Id.) Plaintiff argues that

discovery should be governed by the causes of action in the PAC, which Plaintiff argues asserts

claims that are so similar to those in the Delaware Action that “engaging in party and non-party

document discovery relating to the PAC would be marginal.” (Id. at 3).

       Defendants respond that there is no need for any discovery, document or depositions, to

proceed in this action because there is no operative complaint to frame discovery. (ECF No. 147

at 3–4). Defendants also dispute Plaintiff’s characterization of the similarities between this action

and the Delaware and California Actions, arguing that the cases are in different jurisdictions,




                                                 4
     Case 1:17-cv-06334-PGG-SLC Document 149 Filed 08/12/20 Page 5 of 5




before different judges, and at different stages of ligation. (Id. at 5). Defendants argue that

Plaintiffs proposed plan in unworkable and that each action should progress separately. (Id.)

         The Court finds that there is good cause to stay discovery pending a ruling on the Motion

for Leave because, at the moment, there is no operative complaint, and the denial of the Motion

for Leave would dispose of the entire case. See Constr. Laborers Pension Tr. for S. California v.

CBS Corp., 433 F. Supp. 3d 515, 552 (S.D.N.Y. 2020) (after granting motion to dismiss, staying

discovery pending the filing of amended complaint). Discovery must be grounded in the

operative complaint, not on a separate action in another court or a proposed amended

complaint. See Rogen v. Scheer, No. 86 Civ. 2058 (MJL), 1991 WL 33294, at *9 (S.D.N.Y. Feb. 22,

1991) (staying discovery pending plaintiff’s re-pleading of certain causes of action because “the

appropriateness of the discovery sought must be evaluated in terms of the issues joined by

complaint and answer”). Accordingly, the Court finds that good cause exists to stay discovery

pending the ruling on the Motion for Leave.

         III.    Conclusion

         For the reasons set forth above, the Motion to Stay is GRANTED and discovery is stayed

pending the ruling on the Motion for Leave.


Dated:          New York, New York
                August 12, 2020

                                                     SO ORDERED



                                                     _________________________
                                                     SARAH L. CAVE
                                                     United States Magistrate Judge



                                                 5
